                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

LISA WAITE,

                      Plaintiffs,

       v.                                           Civil Action 2:18-cv-1499
                                                    Judge James L. Graham
                                                    Magistrate Judge Jolson
JONATHAN C. FRANK &
ASSOCIATES, PLLC et al.,

                      Defendants.

                                    OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Motion to Compel. (Doc. 14). For the reasons

that follow, Plaintiff’s Motion is GRANTED in part and DENIED in part. Defendants are

ORDERED to respond to Plaintiff’s post-judgment interrogatories within twenty-one (21) days

of this Opinion and Order.

I.     BACKGROUND

       Plaintiff filed the instant action on November 21, 2018, claiming Defendants violated the

Fair Debt Collection Practices Act (“FDCPA”) when they called her and left a voicemail stating

they were processing claims against her and would have them “attached to [her] name and social

security number.” (Doc 1 at ¶ 8). Defendants were served with the Complaint and have thus far

failed to plead or otherwise defend this action. Accordingly, the Clerk entered default on January

30, 2021. (See Doc. 7; see also Fed. R. Civ. P. 55(a)). Plaintiff then moved for default judgment.

(Doc. 9). Plaintiff’s first motion was denied, as she failed to properly serve it on Defendants.

(Doc. 10). Shortly thereafter, however, the Court granted Plaintiff’s Second Motion for Default

Judgment, which was properly served on Defendants. (Doc. 12). Defendants did not respond to

either Motion.

       In granting default judgment, the Court held that the allegations in Plaintiff’s Complaint
were “well-pled and state a sufficient basis for violations under the FDCPA.” (Id. at 2). The Court

further found that Plaintiff was entitled to an award of statutory damages in the amount of $1,000,

as well as $530 in costs, and $5,107.50 in attorney’s fees. (Id.).

       In the instant Motion, Plaintiff seeks “an order compelling [] Defendants . . . to answer

[her] post-judgment interrogatories or pay the judgment.” (Doc. 14 at 1). Plaintiff also moves for

“an additional $1,275.00 in attorney’s fees expended as a result of Defendants’ refusal pay the

judgment and respond to post-judgment discovery.” (Id.). The time for Defendants to respond to

the Motion has long since passed. Accordingly, the Court will consider Plaintiff’s Motion as

unopposed and ripe for review.

II.    STANDARD

       Rule 26(b) of the Federal Rules of Civil Procedure provides that “[p]arties may obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case.” Rule 37 of the Federal Rules of Civil Procedure permits a

discovering party to file a motion for an order compelling discovery if another party fails to

respond to discovery requests, provided that the motion to compel includes a certification that the

movant has in good faith conferred or attempted to confer with the party failing to respond to the

requests. Fed. R. Civ. P. 37(a). Rule 37 allows for a motion to compel discovery when a party

fails to answer interrogatories submitted under Rule 33 or to provide proper responses to requests

for production of documents under Rule 34. See Fed. R. Civ. P. 37(a)(1), (3).

       “The proponent of a motion to compel discovery bears the initial burden of proving that

the information sought is relevant.” Gruenbaum v. Werner Enters., Inc., 270 F.R.D. 298, 302

(S.D. Ohio 2010) (citation omitted). “Relevant evidence” is evidence that “has any tendency to

make a fact more or less probable than it would be without the evidence” and “the fact is of

consequence in determining the action.” Fed. R. Evid. 401. “While relevancy is broad, ‘district

courts have discretion to limit the scope of discovery [when] the information sought is overly broad
                                                   2
or would prove unduly burdensome to produce.’” Plain Local Sch. Dist. Bd. of Educ. v. DeWine,

335 F.R.D. 115, 119 (N.D. Ohio 2020) (alteration in original) (quoting Surles ex rel. Johnson v.

Greyhound, Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007)). At base, “the scope of discovery is

within the sound discretion of the trial court.” Stumph v. Spring View Physician Practices, LLC,

No. 3:19-CV-00053-LLK, 2020 WL 68587, at *2 (W.D. Ky. Jan. 7, 2020) (quotation marks and

citations omitted).

III.   DISCUSSION

       Up front, the Court notes that Plaintiff has complied with Rule 37’s procedural requirement

to certify that she conferred with Defendants in an effort to avoid court action. See Fed. R. Civ.

P. 37(a)(1). Specifically, Plaintiff certifies that she served Defendants with her post-judgment

interrogatories via Priority Mail on August 14, 2020 and again via fax on October 12, 2020. (Doc.

14 at 2). On October 15, when she still had not received a response, Plaintiff called Defendant

Jonathan Frank’s office phone and left a voice message advising him that she planned to file a

motion to compel and to seek additional attorney’s fees. (Id.). Again, Defendants failed to

respond. Most recently, on November 12, Plaintiff mailed Defendants another copy of the post-

judgment interrogatories, this time attaching a letter “advising [Defendants] that [she] would file

a motion to compel and for additional attorney’s fees if Defendants failed to respond to the post-

judgment interrogatories or pay the judgment.” (Id. at 3). “Defendants failed to respond.” (Id.).

       Rule 69(a) of the Federal Rules of Civil Procedure provides that “[i]n aid of the judgment

. . . the judgment creditor . . . may obtain discovery from any person, including the judgment

debtor, in the manner provided in these rules or in the manner provided by the practice of the state

in which the district court is held.” The scope of post-judgment discovery is broad and “‘the

judgment creditor must be given the freedom to make a broad inquiry to discover hidden or

concealed assets of the judgment debtor.’” Scioto Constr., Inc., v. Morris, No. 4:99-cv-83, 2007

WL 108906, at *2 (E.D. Tenn. Jan. 9, 2007) (quoting British Intern. Ins. Co., Ltd. v. Seguros La
                                              3
Republica, S.A. 200 F.R.D. 586, 588 (W.D. Tex. 2000)). Given this broad scope, a party may

utilize “any means of discovery allowable under the Federal Rules . . . , including

interrogatories[,]” when seeking post-judgment discovery. Id. (citing Sec. and Exch. Com’n v.

Tome, No. 81 CIV. 1836(MP), 1987 WL 9415, * 1 (S.D.N.Y. Apr. 3, 1987).

       Here, Defendants “ha[ve] offered no [] reason for [their] failure to provide discovery nor

ha[ve] [they] provided any specific objection to any discovery request.” Ward v. Am. Pizza Co.,

279 F.R.D. 451, 457 (S.D. Ohio 2012).          In fact, despite being offered ample opportunity,

Defendants have completely failed to plead or otherwise defend in this action. Accordingly, given

the Court’s significant discretion over the scope of discovery, Plaintiff’s Motion to Compel is

GRANTED. Defendants are ORDERED to respond to Plaintiff’s post-judgment interrogatories

within twenty-one (21) days of this Opinion and Order. Should Defendants fail to comply with

this Order, the Court will then consider Plaintiff’s request for additional attorney’s fees.

IV.    CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion is GRANTED in part and DENIED in part.

Defendants are ORDERED to respond to Plaintiff’s post-judgment interrogatories within twenty-

one (21) days of this Opinion and Order.

       IT IS SO ORDERED.



Date: June 3, 2021                                     /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  4
